Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, how is the sensor 104 “in communication” (line 7) with the shaft 106?  Nothing is passed/transmitted between the sensor 104 and shaft 106.  At best, the sensor is (somehow) fixed relative to the shaft, but that does not suggest any “communication”.  The sensor 104 measures blade displacement so Applicant may be of the impression that there is one way communication from the blade 108 to the sensor 104, but even that is questionable.  Regardless, nothing in the disclosure suggests how the sensor 104 is in communication with the shaft 106.  

	As to claims 1 and 13, no art rejection was suggested only because the references of record do not teach “relative the shaft” (last line, claim 1; lines 8-9, claim 13), in combination with remaining claim limitations of each of those 2 claims.  The shaft 24 of the Argabrite reference was misidentified as being 2A in the First Office Action, but such is no longer relevant only because the combination of Argabrite ‘726 and Lewis ‘572 does not teach “relative the shaft” in combination with remaining claim limitations of each of claims 1 and 13.  The combination of Argabrite and Lewis does teach the subcombination of the remaining limitations (remember, Argabrite’s ‘727 shaft corresponds to numeral 24 in Figure 2), but not the combination.  An indentor with a pointed end is not a blade.
	

    PNG
    media_image1.png
    433
    403
    media_image1.png
    Greyscale


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/Primary Examiner, Art Unit 2861